Case 8:21-cv-01040-CJC-JDE Document 46 Filed 09/15/21 Page 1 of 3 Page ID #:2186



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. CV-21-01040-CJC(JDEx)                                   Date: September 15, 2021

  Title: SONRAI MEMORY LIMITED V. WESTERN DIGITAL TECHNOLOGIES INC.



  PRESENT:

    HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Rolls Royce Paschal/Dajanae Carrigan                        N/A
               Deputy Clerk                                     Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                     None Present

  PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
  THIS COURT SHOULD NOT TRANSFER THE PRESENT ACTION TO THE
  WESTERN DISTRICT OF TEXAS

          On June 11, 2021, Plaintiff Sonrai Memory Limited filed this case against
  Defendant Western Digital Technologies Inc., alleging that Defendant infringed two
  patents, U.S. Patent No. 6,724,241 (“the ’241 patent”) and U.S. Patent No. 6,920, 527
  (“the ’527 patent”). (Dkt. 1 [Complaint, hereinafter “Compl.”] ¶¶ 8–25.) A few months
  prior to filing the present action, Plaintiff filed six actions in the Western District of
  Texas (“the Texas Actions”) against separate defendants also alleging infringement of the
  ’241 patent. Specifically, in this case and the Texas actions, Plaintiff alleges that the
  SanDisk/Toshiba 64L 3D NAND flash chips (“Accused Flash Chips”) infringe on the
  ’241 patent. (Compl. ¶ 10.) On August 27, 2021, proposed intervenors Kioxia
  Corporation and Kioxia America, Inc. (collectively “Kioxia”) filed a motion to intervene
  in the above captioned case. (Dkt. 32. [hereinafter “Mot.”].) Plaintiff opposes the
  motion. (Dkt. 38 [hereinafter “Opp.”].)

         Again, in the present action and the Texas Actions, Plaintiff alleges that the
  Accused Flash Chips infringe upon the ’241 patent. (Opp. at 4–5.) The Texas defendants
  include proposed intervenors, Kioxia, and several of Kioxia and Western Digital’s
  customers: Dell Technologies, Inc., Google LLC, LG Electronics Inc., LG Electronics
  USA, Inc., Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., Apple
  Inc., Kingston Technology Company, Inc., and Kingston Technology Corporation. (Id.)
Case 8:21-cv-01040-CJC-JDE Document 46 Filed 09/15/21 Page 2 of 3 Page ID #:2187



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. CV-21-01040-CJC(JDEx)                                      Date: September 15, 2021
                                                                      Page 2

  The Texas actions are before the same judge. (Id. at 6.) Each is set to proceed under the
  same schedule, with claim construction disclosures beginning on October 20, 2021, a
  consolidated Markman hearing set for January 19, 2022, and a trial anticipated in each
  matter in early 2023. (Id.)

         Pursuant to 28 U.S.C. § 1404, a district court “[f]or the convenience of parties and
  witnesses, in the interest of justice . . . may transfer any civil action to any other district
  or division where it might have been brought[.]” 28 U.S.C.A. § 1404(a). A transfer of
  venue pursuant to § 1404(a) may be made by motion of either party or by the court sua
  sponte, so long as the parties are first given the opportunity to present their views on the
  issue. Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986) (citing Starnes v. McGuire,
  512 F.2d 918, 934 (D.C. Cir. 1974)). The purpose of § 1404(a) is to “prevent the waste
  ‘of time, energy and money’ and ‘to protect litigants, witnesses, and the public against
  unnecessary inconvenience and expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616
  (1964) (quoting Continental Grain Co. v. Barge FBL-585, 364 U.S. 19, 26-27 (1960)).
  The Ninth Circuit recognizes that the “‘weighing of factors for and against transfer
  involves subtle considerations and is best left to the discretion of the trial judge.’”
  Sparling v. Hoffman Costr. Co., 864 F.2d 635, 639 (9th Cir. 1988) (quoting Commodity
  Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979)).

         The Court is inclined to transfer this case to the Western District of Texas given
  the similarities and overlap in the patents, parties, accused products, and legal issues
  involved in the present action and the Texas actions. In the present action and the Texas
  actions, Plaintiff alleges that the same Accused Flash Chips infringe on the same ’241
  patent. Additionally, either proposed intervenor Kioxia, or Defendant Western Digital,
  supplied the Accused Flash Chips to the other Texas defendants, establishing a
  commercial relationship amongst the involved defendants. To have two federal courts
  invest their resources to interpret the same patent infringement claims, concerning the
  same products, amongst the same or related parties seems to be the exact type of waste,
  duplication of effort, and inefficiencies that Section 1404 was designed to protect against.
  This is especially true considering that the Texas actions are all before the same judge
  and proceeding under the same schedule.

         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing by October
  8, 2021 why this action should not be transferred to the Western District of Texas.
  Defendant and Kioxia shall file any opposition or response by October 22, 2021.
Case 8:21-cv-01040-CJC-JDE Document 46 Filed 09/15/21 Page 3 of 3 Page ID #:2188



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. CV-21-01040-CJC(JDEx)                                      Date: September 15, 2021
                                                                      Page 3

  Plaintiff may file a reply by October 29, 2021. The Court VACATES the hearing on
  Kioxia’s motion to intervene scheduled for September 27, 2021 at 1:30 PM. The Court
  will reschedule the hearing, if necessary, after the issue of the appropriate venue for this
  case is resolved.

  as

  MINUTES FORM 11
  CIVIL-GEN                                                      Initials of Deputy Clerk RRP/DCA
